I am fully in accord with Judge Brogan's opinion. If the purpose of the exclusionary rule is to discourage illegal conduct by law enforcement officers, it matters not that the proceeding in which the rule is applied is civil rather than criminal. However, the setting for application of the exclusionary rule has historically been in criminal prosecutions, cases in which the person whose rights were violated by the illegal conduct concerned is in jeopardy of being deprived of his right to liberty or subjected to alienation of his interests in property by fine, penalty, or forfeiture as punishments for the offense alleged. In applying the exclusionary rule to a civil case, one in which the offender may be deprived of a mere license, we depart from that historical setting. However, I believe that the application is a sound one in a case of this kind.
Ohio has long followed the rule that a permit to sell liquor is not property but only a license, that is, a permission to exercise a privilege which may be suspended or revoked for good cause shown. Solomon v. Liquor Control Comm. (1965), 4 Ohio St.2d 31, 33 O.O.2d 339, 212 N.E.2d 595. Loss of a privilege for good cause has not been viewed as a form of forfeiture sufficiently serious to *Page 313 
warrant application of the exclusionary rule to evidence offered to show the cause alleged. But such a loss may be sufficiently serious for that purpose, as is the case when important economic interests of the licensee are bound up in the privilege and loss of the permission to exercise it will produce a concomitant and substantial property loss to the licensee. The punitive nature of the consequence sought by the state is then substantially equivalent to a criminal fine, penalty, or forfeiture, and the state ought not be permitted to obtain that result with evidence that it obtained illegally.
Here, revocation of the liquor permit which the Liquor Control Commission has issued to the L.O.O.M. Lodge may produce a substantial loss of investments which the L.O.O.M. Lodge has made in order to exercise the privilege granted in the permit. That loss does not, of course, excuse the gambling violations that are alleged to have occurred on the premises to which the permit applies. But the property interests of which the L.O.O.M. Lodge will be deprived by revocation of its permit are sufficiently substantial to warrant exclusion of evidence that was illegally obtained by officers of the Liquor Control Commission from any prosecution which has as its object the revocation of the permit.